DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 16, [0057] and Table 1: On page 16, [0057], the specification states “70 parts of polyolefin based resin… and 20 parts of the styrene-acryl based resin”. However, on page 25, Table 1 shows the blend being 70 parts of polyolefin based resin and 30 parts of the styrene-acryl based resin for Examples 1, 4-8, and 13-14. It is unclear which recitation, the one in [0057] or Table 1, shows the correct blend amount. Clarification is respectfully requested.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 9-10: “wherein the easy-bonding layer includes a mixture of a polyolefin based resin consist of an ethylene-propylene copolymer…” should read “wherein the easy-bonding layer includes a mixture of a polyolefin based resin consisting of an ethylene-propylene copolymer…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “wherein the easy-bonding layer includes a mixture of a polyolefin based resin consist of an ethylene-propylene copolymer and/or a propylene-butene copolymer” in lines 9-10. There is no support for the limitation “an ethylene-propylene copolymer and a propylene-butene copolymer” in the specification as originally filed. The specification recites “However, as [an easy-bonding layer] having excellent adhesiveness with a base material (cycloolefin film), one that constitutes a copolymer from two or more kinds of monomers such as an ethylene-propylene copolymer, a propylene-butene copolymer or the like is preferable” (instant 
Claims 3-5 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “under a heat resistant condition (preservation at 100°C for 5 minutes)” in lines 6-7. It is unclear if the limitation in parentheses is an example of what Applicant considers a heat resistant condition, or is a more specific limitation of a heat resistant condition and required, or is optional. Clarification is respectfully requested.
Claims 3-5 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004-284158 A, “Hashimoto”) in view of Datta et al. (US .
With respect to claim 1, Hashimoto discloses a hard coat film 1 comprising a cyclic olefin film 2, a primer 3, and a hard coat layer formed of an ionizing radiation curable resin 4 in this order ([0012]). Hashimoto discloses the primer film mainly comprises a modified olefin (co)polymer, including ethylene-propylene copolymer and propylene 1-butene copolymer, i.e. propylene-butene copolymer ([0015]). The primer layer can also include a styrene copolymer ([0021]).
Hashimoto does not disclose wherein the primer is a mixture of polyolefin based resin and a styrene-acryl based resin having a glass transition temperature of 50-63°C, nor the weight average molecular weight Mw of the curable resin, nor the blending ratio in parts by weight of the polyolefin based resin and the styrene-acryl based resin in the easy-bonding layer.
Datta teaches a thermoplastic composition comprising a blend of a thermoplastic component (a); polypropylene (b); and modified polypropylene (d) (Col. 3, lines 40-46). The thermoplastic component (a) includes copolymers of styrene and acrylic acid, i.e. a styrene-acryl based resin, and styrene and maleic anhydride (Col. 3, lines 50-60). While there is no teaching regarding a ratio of polypropylene-based polymer to styrene-acrylate copolymer, Datta teaches the ratio of polypropylene-based polymers to styrene-maleic anhydride may be 90/10 to 40/60 (Col. 4, lines 26-34, Col. 13 lines 28-31 and 45-55); since Datta teaches a copolymer of styrene and acrylic acid, i.e. a styrene-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic blend of Datta as the polymer in the primer film of Hashimoto in order to provide a layer with improved impact strength (Datta, Col. 2, lines 57-63).
Hashimoto in view of Datta does not disclose wherein the styrene-acryl resin has a glass transition temperature of 50-63°C, nor the weight average molecular weight Mw of the curable resin.
Higashi teaches a sheet-like substrate that may be a transparent resin film formed from a cycloolefin ([0016-0017]) coated with a polymer resin that preferably has a Tg of greater than 60°C, including styrene-acrylic copolymer ([0019]), that may be subsequently coated with an additional resin layer ([0067-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the styrene-acrylic of Higashi as the styrene-acrylic of Hashimoto in view of Datta in order to provide a styrene-acryl having good binding strength without softening during use (Higashi, [0055]).
Hashimoto in view of Datta and Higashi does not disclose the weight average molecular weight Mw of the curable resin.
Kondo teaches an optical film comprising a support with a hardcoat layer thereon, the hardcoat comprising a curable resin compound with a molecular weight of 800 to 2,000 ([0044]). Kondo teaches the support may be a norbornene-based resin ([0222]), i.e. a cycloolefin. Kondo teaches the hardcoat may have the curable resin compound as the primary component, along with higher and lower mass-average molecular weight compounds ([0074-0075], [0081-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hardcoat composition of Kondo as the hardcoat of Hashimoto in view of Datta and Higashi in order to provide a hardcoat having improved hardness, physical performance, and curling (Kondo, [0055]). While there is no explicit disclosure from Hashimoto in view of Datta, Higashi, and Kondo regarding the easy-bonding layer making a thermal contraction difference under a heat resistant condition (preservation at 100°C for 5 minutes) between the easy-bonding layer and the hard coat layer smaller, given that Hashimoto in view of Datta, Higashi, and Kondo discloses an identical film made from identical components as that presently claimed, then it is clear the easy-bonding layer of Hashimoto in view of Datta, Higashi, and Kondo would necessarily inherently make a thermal contraction difference under a heat resistant condition between the easy-bonding layer and the hard coat layer smaller.
With respect to claim 3, Hashimoto in view of Datta, Higashi, and Kondo discloses the hard coat preferably comprises polyfunctional acrylates (Hashimoto, [0024]), specifically those having 3 or more (meth)acryloyl groups (Konda, [0071-0072]), 
With respect to claim 5, Hashimoto in view of Datta, Higashi, and Kondo discloses the primer layer has a thickness of about 0.1 to 3.0 µm (Hashimoto, [0022]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2004-284158 A, “Hashimoto”) in view of Datta et al. (US 5,225,483, “Datta”), Higashi (US 2003/0035926 A1) and Kondo et al. (US 2008/0131674 A1, “Kondo”) as applied to claim 1 above, and optionally further in view of Padiyath et al. (US 2008/0075948 A1, “Padiyath”). It is noted that the disclosure of Hashimoto is based off a machine translation of the reference included with the Office action mailed 31 May 2019.
With respect to claim 4, Hashimoto in view of Datta, Higashi, and Kondo discloses the hard coat film as described above.
Hashimoto in view of Datta, Higashi, and Kondo does not disclose an elongation rate of the resin of the hard coat layer when tested as claimed. However, given that Hashimoto in view of Datta, Higashi, and Kondo discloses a hard coat film including a hard coat layer with composition identical to that presently claimed, and are directed to the same (touch panel) application (Hashimoto, [0001]; Kondo, [0012]), it is clear that the teachings of Hashimoto in view of Datta, Higashi, and Kondo encompass a hard coat film including a hard coat layer with the same properties as presently claimed, i.e. an elongation rate of 8 to 45% according to the claimed test method.
Alternatively, Padiyath discloses that “hard resin” or “hardcoat” describes resins with an elongation at break of less than 50% or less than 40% ([0050]).
If it was determined that the hard coat of Hashimoto in view of Datta, Higashi, and Kondo did not meet the claimed elongation rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the elongation of the hard coat of Hashimoto in view of Datta, Higashi, and Kondo to values such as at least 20% and less than 50% according to the teachings of Padiyath, in order to gain the benefit of tear resistance/toughness while still being a hardcoat as taught by Padiyath (Padiyath, [0050], [0061], [0063]).

Response to Arguments
Due to the amendment to claim 1, the previous 35 U.S.C. 112(b) rejections of record are withdrawn. However, as set forth above, claims 1 and 3-5 are now rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
In light of the new grounds of rejection set forth above with respect to the blending ratio, the action is non-final.
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejections, Applicant argues Hashimoto in view of Datta, Higashi, Kondo, and Padiyath does not disclose or suggest the claimed styrene-acryl based resin. Specifically, Applicant argues that Datta’s blend of polypropylene to styrene-maleic anhydride copolymer does not correspond to the styrene-acryl based resin of the present invention, and thus the references do not disclose or suggest the 
In response to Applicant’s argument that Datta’s blend does not correspond to the claimed styrene-acryl resin, the examiner acknowledges that while there is no explicit disclosure from Datta regarding the blend of polypropylene to styrene-acryl resin, Datta teaches that the thermoplastic component (a) includes copolymers of styrene and acrylic acid, as well as copolymers of styrene and maleic anhydride (Datta, Col. 3, lines 50-60); thus, the copolymer of styrene and maleic anhydride is equivalent and interchangeable with a copolymer of styrene and acrylic acid, i.e. a styrene-acryl copolymer. Therefore, it would have been obvious to one of ordinary skill in the art to use the same blend ratio for the polypropylene and styrene-acryl copolymer for the purposes of providing a layer with improved impact strength (Datta, Col. 2, lines 57-63).
In response to Applicant’s use of the Examples to establish unexpectedly good results, this is not found persuasive because the data is not commensurate in scope with the claims.
Specifically, the Examples refer to an easy-bonding layer made from a specific styrene-acryl based resin being ARUFON UG-4070 from TOAGOSEI Co., Ltd., having a Tg of 58°C (Examples 1-10 and 13-14), ARUFON UG-4035 from TOAGOSEI Co., Ltd., having a Tg of 52°C (Example 11), ARUFON UG-4040 from TOAGOSEI Co., Ltd., having a Tg of 63°C (Example 12), whereas the present claims allow for broadly any styrene-acryl based resin having a Tg of 50°C to 63°C. There is no data for a styrene-
Additionally, the examples refer to a specific hard coat layer made from: 100 parts by weight of a urethane-acrylate based UV curable resin being UV-7630B having 6 (meth)acryloyloxy groups and a weight average molecular weight of 2200 from Nippon Synthetic Chemical Industry Co., Ltd., 3.5 parts by weight of IRGACURE 184 from BASF, 2.5 parts by weight TINUVIN 292 from BASF, and 0.3 parts by weight RS75 from DIC Corporation (Examples 1-7 and 9-12); 100 parts by weight of a urethane-acrylate based UV curable resin being UA-306H having 3 (meth)acryloyloxy groups and a weight average molecular weight of 732 from KYOEISHA CHEMICAL Co., Ltd., 3.5 parts by weight of IRGACURE 184 from BASF, 2.5 parts by weight TINUVIN 292 from BASF, and 0.3 parts by weight RS75 from DIC Corporation (Example 8); 100 parts by weight EBECRYL-5129 having 6 (meth)acryloyloxy groups and a weight average molecular weight of 800 from Daicel-Allnex Ltd., 3.5 parts by weight of IRGACURE 184 from BASF, 2.5 parts by weight TINUVIN 292 from BASF, and 0.3 parts by weight RS75 from DIC Corporation (Example 13); and 100 parts by weight NK Oligo U-6LPA having 6 (meth)acryloyloxy groups and a weight average molecular weight of 760 from Shin-
Furthermore, the Examples make use of specific cycloolefin base layers, such as ZEONOR ZF14 from Zeon Corporation (Examples 1-6 and 8-14) and ARTON FILM FEKP100 from JSR Corporation (Example 7) whereas the present claims broadly allow for any cycloolefin film. Additionally, the Examples all relate to coatings on only one surface of the film, whereas the present claims allow for coatings on more than one surface of the film. Further, the Examples relate to specific thicknesses of the cycloolefin film being 60 µm (Examples 1-6 and 8-14) and 100 µm (Example 7) while the present claims allow for any thickness.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787